    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 1 of 26 - Page ID # 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


Kenneth D. Lowther, Jr. and Rebecca L.       )
Lowther, as parents and next friend of their )
minor daughter, D.L.;                        )
                                             )
Donald Sedlacek and Jennifer Sedlacek, as )
parents and next friend of their minor       )
daughter, T.S.; and                          )
                                             )      Case No. _________________
Brian Scobee and Angie Scobee, as parents )
and next friend of their minor daughter,     )
M.S.;                                        )
                                             )
Plaintiffs,                                  )
                                             )
v.                                           )
                                             )
Bennington Public School District Board of )
Education, a/k/a Bennington Public Schools; )
and Does 1 through 50,                       )
                                             )
Defendants.                                  )

                                  COMPLAINT

      The above-captioned Plaintiffs, Kenneth D. Lowther, Jr. and Rebecca L.

Lowther, as parents and next friend of their minor daughter, D.L.; Donald Sedlacek

and Jennifer Sedlacek, as parents and next friend of their minor daughter, T.S.; and

Brian Scobee and Angie Scobee, as parents and next friend of their minor daughter,

M.S., (“Plaintiffs”), respectfully file this Complaint against Defendants, Bennington


                                         1
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 2 of 26 - Page ID # 2




Public School District Board of Education, a/k/a Bennington Public Schools and

Does 1 through 50, (“Defendants”), and allege as follows:

                            STATEMENT OF THE CASE

       1.     This action is posed for declaratory and injunctive relief. Defendants

have violated (1) Title IX of the Education Amendments of 1972, 20 U.S.C. §1681

et seq. ("Title IX") and the regulations adopted thereto, and (2) the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution and 42

U.S.C. §1983, by illegally and intentionally denying Plaintiffs’ daughters the equal

treatment and benefits that must necessarily accompany an equal opportunity to

participate in athletics.

       2.     Defendants’ denial of equal treatment and benefits constitutes

intentional discrimination against the Plaintiffs’ daughters based solely on their

gender. Specifically, Defendants have discriminated against Plaintiffs’ daughters in

the following areas: (1) funding of athletics; (2) provision of equipment and supplies;

(3) scheduling of games and practice times; (4) travel and/or per diem; (5)

opportunities to receive coaching; (6) provision of locker rooms and/or facilities for

both practice and competition; (7) provision of training and/or medical facilities and

services; and (8) provision of publicity.

       3.     This action seeks to redress the deprivation of the Plaintiffs’ daughters’

rights to receive the equal treatment and benefits which must necessarily accompany

                                            2
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 3 of 26 - Page ID # 3




an equal opportunity to participate in interscholastic and other school-sponsored

athletics. This action seeks a Declaratory Judgment that Defendants have violated

the Plaintiffs’ daughters’ rights under federal law. This action further seeks an

injunction requiring Defendants to immediately cease their discriminatory practices

and to remedy the effects of their discriminatory practices and to remedy the effects

of their discriminatory conduct.

      4.      Plaintiffs seek injunctive relief which, among other things, requires that

Defendants provide Plaintiffs’ daughters with treatment and benefits equivalent to

that provided to the boys’ athletic teams at Bennington Public Schools.

                          JURISDICTION AND VENUE

      5.      The Plaintiffs’ first claim arises under 20 U.S.C. §1681, et seq. and its

interpreting regulations. Jurisdiction is conferred on this Court by 28 U.S.C. §§

1331, 1343(a)(3), and 1343(a)(4).

      6.      The Plaintiffs’ second claim arises under the Equal Protection Clause

of the Fourteenth Amendment of the United States Constitution and 42 U.S.C.

§1983. Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1343(a)(3), and

1343(a)(4).

      7.      Jurisdiction for declaratory and other relief is invoked pursuant to 28

U.S.C. §§ 2201(a) and 2202.




                                           3
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 4 of 26 - Page ID # 4




         8.    Venue is proper pursuant to 28 U.S.C. § 1391(b). These claims arose in

Bennington, Douglas County, Nebraska, which is within the jurisdiction of this

Court.

                                   THE PARTIES

         9.    Plaintiffs Kenneth D. Lowther, Jr. and Rebecca L. Lowther are the

parents of D.L., a 16-year-old 11th grade student at Bennington High School. D.L.

is a talented athlete who participates in softball at Bennington High School. She has

endured the unequal treatment and benefits directed by Bennington Public Schools

toward its female athletes. Kenneth D. Lowther, Jr., Rebecca L. Lowther and D.L.

are residents of Bennington, Nebraska, which is within the jurisdiction of this Court.

         10.   Plaintiffs Donald Sedlacek and Jennifer Sedlacek are the parents of

T.S., a 16-year-old 11th grade student at Bennington High School. T.S. is a talented

athlete who participates in softball and basketball at Bennington High School. She

has endured the unequal treatment and benefits directed by Bennington Public

Schools toward its female athletes. Donald Sedlacek, Jennifer Sedlacek and T.S. are

residents of Bennington, Nebraska, which is within the jurisdiction of this Court.

         11.   Plaintiffs Brian Scobee and Angie Scobee are the parents of M.S., a 15-

year-old 9th grade student at Bennington High School. M.S. is a talented athlete who

participates in softball and basketball at Bennington High School. She has endured

the unequal treatment and benefits directed by Bennington Public Schools toward

                                           4
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 5 of 26 - Page ID # 5




its female athletes. Brian Scobee, Angie Scobee and M.S. are residents of

Bennington, Nebraska, which is within the jurisdiction of this Court.

      12.    Defendant Bennington Public Schools is a public school district

authorized by Nebraska law to operate and control Bennington High School, where

the Plaintiffs’ daughters play softball and basketball. Therefore, Defendant’s

conduct is considered state action under 42 U.S.C. §1983. Bennington Public

Schools is located in Bennington, Douglas County, Nebraska, and a substantial part

of the events or omissions giving rise to this lawsuit occurred in Douglas County,

which is within the jurisdiction of this Court. Since the passage of Title IX,

Bennington Public Schools has received and continues to receive federal financial

assistance and the benefits therefrom. Therefore, all programs at Bennington Public

Schools, including athletics, are subject to the requirements of Title IX.

      13.    The named Plaintiffs are ignorant of the true names and capacities of

Does 1-50, but believe them to be employees of Bennington Public Schools or

members of the Bennington Public School District Board of Education. Plaintiffs

will seek to amend this Complaint to set forth their true names and capacities when

they are ascertained. Plaintiffs are informed and believe, and on that basis allege,

that each of these fictitiously named defendants is responsible in some manner for

the discriminatory actions alleged herein and that each is a resident of the State of

Nebraska and thus is subject to the jurisdiction of this Court.

                                          5
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 6 of 26 - Page ID # 6




                          GENERAL ALLEGATIONS
                       THE REQUIREMENTS OF TITLE IX

      14.      Title IX, enacted in 1972, provides in relevant part:

      No person in the United States shall, on the basis of sex, be excluded
      from participation in, be denied the benefits of, or be subjected to
      discrimination under any education program or activity receiving
      Federal financial assistance.

20 U.S.C. § 1681(a). The Civil Rights Restoration Act of 1987 made Congress’

intent plain that “program or activity,” as used in Title IX, applies to any program or

activity so long as any part of the public institution receives federal financial

assistance. 20 U.S.C. § 1687. Thus, Bennington Public Schools is subject to Title IX

even if none of the funding for either its girls’ or boys’ athletic programs comes

specifically from federal sources.

      15.      In 1975, the Department of Health, Education and Welfare (the

predecessor of the United States Department of Education (“DOE”)) adopted

regulations interpreting Title IX. These regulations are codified at 34 C.F.R. Part

106 (the “Regulations”).

      16.      With regard to athletic programs, § 106.41(a) of 34 C.F.R. provides that

interscholastic athletics are included within the “program or activity” requirements

of Title IX:

      No person shall, on the basis of sex, be excluded from participation in,
      be denied the benefits of, be treated differently from another person or
      otherwise be discriminated against in any interscholastic,
      intercollegiate, club or intramural athletics offered by a recipient ...
                                            6
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 7 of 26 - Page ID # 7




      17.      34 C.F.R. § 106.41 (c) specifies ten (10) factors that are to be

considered in the determination of equal athletic opportunity:

            1. Whether the selection of sports and levels of competition effectively

               accommodate the interest and abilities of members of both sexes;

            2. The provision of equipment and supplies;

            3. Scheduling of games and practice times;

            4. Travel and per diem allowance;

            5. Opportunity to receive coaching and academic tutoring;

            6. Assignment and compensation of coaches and tutors;

            7. Provision of locker rooms, practice and competitive facilities;

            8. Provision of medical and training facilities and services;

            9. Provision of housing and dining facilities and services; and

            10.Publicity.

Another factor to be considered is a school’s “failure to provide necessary funds for

teams for one sex.” Id.

      18.      In 1979, the office of Civil Rights of the Department of Education

(“OCR”) issued a policy interpretation of Title IX and the Regulations. This policy

interpretation is found at 44 Fed. Reg. 71413 (1979) (the “Policy Interpretation”).




                                            7
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 8 of 26 - Page ID # 8




      19.    The Policy Interpretation provides that, in order to comply with Title

IX and 34 C.F.R. § 106.41(c), schools must provide equal athletic opportunities in

three general areas: (1) awarding of scholarships (aimed primarily at problems at the

intercollegiate level); (2) participation opportunities (including both the number of

opportunities and whether the selection of sports and the level of competition

effectively accommodate the interests and abilities of members of both sexes); and

(3) treatment and benefits. 44 Fed. Reg. at 71414.

      20.    Under both the Regulations and the Policy Interpretation, compliance

in the area of equal treatment and benefits is assessed based on an overall comparison

of the male and female athletic programs, including an analysis of factors (2) through

(10) of 34 C.F.R. § 106.41 (c) listed above and an analysis of whether the necessary

funds are provided for teams of both sexes.

      21.    The Regulations require that sponsors of interscholastic and other

school-sponsored athletics (such as Bennington Public Schools) take such remedial

actions as are necessary to overcome the effects of gender discrimination in violation

of Title IX. See 34 C.F.R. § 106.3(c). On information and belief, any remedial

actions which Defendants have taken in the past have been insufficient to satisfy

Defendants’ obligations under Title IX.

      22.    The Regulations further require that sponsors of interscholastic and

other school-sponsored athletics comply with the Regulations within three years of

                                          8
    8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 9 of 26 - Page ID # 9




their effective date (which was July 21, 1975). Now, more than forty-five (45) years

later, Defendants have still not fully complied with Title IX.

                             THE U.S. CONSTITUTION

      23.       The Fourteenth Amendment to the United States Constitution requires

that a state shall not "deny to any person within its jurisdiction the equal protection

of the laws."

      24.       Under 42 U.S.C. § 1983, Defendants may be held liable for their

actions in violating Plaintiffs’ daughters’ rights under the Fourteenth Amendment.

                               INJUNCTIVE RELIEF

      25.       Plaintiffs are entitled to injunctive relief to end Defendants’ unequal,

discriminatory, and unlawful treatment of female student athletes. Because of

Defendants’ acts and omissions, Plaintiffs’ daughters continue to be deprived of the

rights guaranteed to them by the United States Constitution and the laws of the

United States. Failure to grant the injunctive relief requested will result in irreparable

harm to Plaintiffs’ daughters in that Plaintiffs’ daughters’ rights will be violated and

that Plaintiffs’ daughters will never be able to participate in interscholastic and/or

other school-sponsored athletics on an equal basis with their male classmates.

Accordingly, Plaintiffs do not have an adequate remedy at law for this harm. This

threatened harm far outweighs any possible harm that granting injunctive relief

might cause Defendants. Finally, the injunctive relief sought would in no way

                                            9
   8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 10 of 26 - Page ID # 10




disserve the public interest but, on the contrary, would prevent discrimination based

on gender and would promote the goal of full equality before the law.

                               ATTORNEYS’ FEES

      26.    Plaintiffs have been required to retain the undersigned attorneys to

prosecute this action. Plaintiffs are entitled to recover reasonable attorneys’ fees and

costs pursuant to 42 U.S.C. § 1988.

                 FIRST CLAIM FOR RELIEF: TITLE IX
                     (Unequal Treatment and Benefits)
    (Against Bennington Public School District Board of Education, a/k/a/
                      Bennington Public Schools only)


      27.     Plaintiffs reallege and incorporate herein by this reference paragraphs

1 through 26 inclusive of this Complaint.

      28.    Bennington Public Schools, by its conduct, has intentionally violated

Title IX by knowingly and deliberately discriminating against female students,

including the Plaintiffs’ daughters, by failing to provide them with treatment and

benefits which are comparable overall to the treatment and benefits provided to male

athletes.

      29.    On information and belief, Plaintiffs allege that Bennington Public

Schools has failed to comply with Title IX by failing to provide their daughters with

comparable treatment and benefits including, but not limited to, in the following

areas and illustrative examples:

                                          10
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 11 of 26 - Page ID # 11




   (1)   Bennington Public Schools funds athletics in a manner that

         discriminates against Plaintiffs’ daughters and other female athletes in

         its athletic program. For example, Bennington Public Schools allows the

         infusion of more outside funds for boys’ sports as compared to girls’

         sports, including more money for the baseball program as compared to

         the softball program.

   (2)   Bennington Public Schools provides male athletes with equipment and

         supplies in a manner that discriminates against female athletes in its

         athletic program. For example, the softball program is not provided its

         essential equipment and supplies. The baseball program is provided

         more balls of superior quality as compared to the softball program. The

         football program is provided its essential equipment and supplies,

         including quality footballs. The baseball program is provided more

         uniforms than the softball program. Bennington Public Schools also

         provides uniforms of superior quality and more frequently to the boys’

         basketball program as compared to those it provides to the girls’

         basketball program. The football program is provided more and higher

         quality uniforms as compared to female athletes, including softball

         players. The baseball program is provided a mobile batting practice

         cage. The softball program is not provided a mobile batting practice

                                     11
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 12 of 26 - Page ID # 12




         cage. The baseball program is provided a working pitching machine.

         The softball program is not provided a working pitching machine. The

         baseball program is provided more safety screens of higher quality and

         better condition as compared to the safety screens provided to the

         softball program.

   (3)   Bennington Public Schools discriminates against Plaintiffs’ daughters

         and other female athletes in its athletic program in the scheduling of

         games and practice times. For example, Bennington Public Schools

         provides opportunities for off-season training to the baseball program

         that are superior to those provided to the softball program. As a further

         example, the scheduling of softball games makes it more difficult for the

         team to qualify for post-season play as compared to the scheduling of

         baseball games. Additionally, Bennington Public Schools routinely

         schedules girls’ basketball games at the earlier times, reserving the

         premium game time slot for boys’ basketball.

   (4)   Bennington Public Schools discriminates against Plaintiffs’ daughters

         and other female athletes in its athletic program in the provision of

         travel. For example, the School District schedules Varsity girls’

         basketball games for the early time slot. The School District requires the

         Varsity girls’ basketball players to travel to away games by bus with the

                                      12
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 13 of 26 - Page ID # 13




         Junior Varsity boys’ and girls’ basketball teams, and wait onsite for the

         Junior Varsity girls’ and boys’ games to conclude before they play their

         game. The Varsity boys’ basketball players, in contrast, are transported

         later in the day, arriving in time for their game without the requirement

         of waiting onsite, as the Varsity girls are required to do.

   (5)   Bennington Public Schools discriminates against Plaintiffs’ daughters

         and other female athletes in its athletic program in the opportunities to

         receive coaching. For example, the baseball program currently has five

         coaches, while the softball program currently has three coaches.

         Bennington Public Schools provides baseball coaches who collectively

         have more experience than the softball coaches provided by Bennington

         Public Schools.

   (6)   Bennington Public Schools supplies superior locker rooms and/or

         practice facilities and competition facilities to boys as compared to girls

         in its athletic program. For example, Bennington Public Schools

         provides two fields for the baseball program, a Varsity field, Lynn R.

         Pruess Field, that is used by the Varsity and Junior Varsity baseball

         players and another field, Hickey Field, that is used by the Junior Varsity

         and Reserve baseball players. Bennington Public Schools provides only

         one field for the softball program. The Varsity baseball program is

                                       13
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 14 of 26 - Page ID # 14




        provided a second-story, enclosed press box, measuring approximately

        420 square feet. The “press box” provided to the softball program is a

        table set on the ground. The sound system provided for the baseball

        program is superior to that provided to the softball program, and is kept

        and utilized inside the enclosed baseball press box. The inferior sound

        system provided to the softball program is of course simply set on the

        open table, since there is no actual softball press box. The football

        facility also has an enclosed press box. The Varsity baseball facility has

        security lights for the security of the baseball players and facilities. The

        softball facility has no such feature for the security of the softball players

        and facilities. The Varsity baseball facility has security cameras for the

        protection of the baseball players and facilities. The softball facility has

        no security cameras for the protection of the softball players and

        facilities. The Varsity baseball dugouts are larger than the softball

        dugouts. The Varsity baseball dugout walls are solid, constructed of

        concrete block. The softball dugout walls are chain link. The Varsity

        baseball dugout benches are two-tier, major league-style benches. The

        softball dugout benches are inferior one-tier benches. The Varsity

        baseball dugout screens are superior to the softball dugout screens. The

        Varsity baseball dugout screens are constructed of high-quality material,

                                       14
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 15 of 26 - Page ID # 15




        in a half wall set in front of the dugout to create a spacious, porch effect.

        The softball screen is a chainlink full wall on the front of the dugout,

        which creates an enclosed, cage effect. The press box and dugouts

        provided to the Varsity baseball players are painted in school colors.

        Neither the softball “press box” table nor the dugouts at the softball

        facility are painted in school colors, since they have no walls to paint.

        The Varsity baseball facility has a covered ticket booth. The softball

        facility has no ticket booth. The Varsity baseball facility field lights are

        superior to the softball facility field lights. The Varsity baseball facility

        has two spacious bullpens, one for the home team and one for the

        visitors’ team. The softball facility has no bullpens. The Varsity home

        baseball bullpen is lighted. No softball bullpen is lighted, since there are

        no softball bullpens. Both Varsity baseball bullpens have screens

        separating the bullpens from the spectator areas. The softball facility has

        no such screens separating the bullpen from the spectator areas, since

        there are no softball bullpens. The Varsity baseball facility has seating

        for approximately fifty percent more fans than the softball facility. Part

        of the spectator seating at the Varsity baseball facility is stadium-type,

        which is raised to enhance spectator visibility. The softball facility has

        no such enhanced, raised stadium-type seating. The spectator seating at

                                      15
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 16 of 26 - Page ID # 16




        the Varsity baseball facility is adequate. The spectator seating at the the

        football facility is also adequate. The spectator seating at the softball

        facility is not adequate. The Varsity baseball facility has four outdoor

        hitting tunnels. The softball facility has half as many, with just two

        outdoor hitting tunnels. Two of the Varsity baseball facility’s hitting

        tunnels are lighted. None of the softball facility’s hitting tunnels are

        lighted. The varsity baseball hitting tunnels have quality nets that are

        weighted down for the safety of the baseball players. The softball hitting

        tunnels nets have many holes and are not secured at the bottom, creating

        an unsafe environment for the softball players. The Reserve baseball

        players are also provided their own outdoor hitting facilities on the

        separate field provided by the School District. Bennington Public

        Schools provides the Varsity baseball players with modern public

        restrooms. Bennington Public Schools provides the softball players with

        porta potties, which of course do not even have running water for the

        girls to wash their hands. The football facility also has restrooms with

        running water. The concession stand at the Varsity baseball facility is

        superior to the concession stand at the softball facility. The Varsity

        baseball concession stand has a large grill for preparing hamburgers, hot

        dogs, brats and other traditional ballpark cuisine which enhances the

                                     16
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 17 of 26 - Page ID # 17




        ballpark experience. The softball concession stand has no grill for

        preparation of such iconic ballpark fare. The Varsity baseball concession

        stand has a large laundry sink for sanitary purposes. The softball

        concession stand has no sink. The Varsity baseball concession stand has

        running water. The softball concession stand has no running water. The

        football facility also has concession stands with running water. The

        Varsity baseball concession stand is a concrete block building on the

        lower level of the press box, with windows for serving food. The softball

        concessions are served through an open garage door out of an equipment

        shed. The Varsity baseball facility has running water in various

        locations, including in the concession stand and restrooms. The only

        running water provided for the softball players (or anyone else at the

        softball facility) is a lone freeze pipe behind one of the dugouts. While

        a bond was passed approximately one year ago which included a press

        box, concession stand and restrooms to be built behind home plate,

        nothing has been built to date. The School District is actively planning

        to relocate a portion of the project and is seeking bids for a scaled down

        option of the project which would result in a press box substantially

        smaller than the current Varsity baseball press box, leaving no basis for

        confidence in the scope, location, substance, detail or timing of any of

                                     17
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 18 of 26 - Page ID # 18




        that project. The foundation of the backstop at the Varsity baseball

        facility is constructed of finished concrete, covered with padding for

        player safety. The foundation of the backstop at the softball facility is

        made of wood planks, and has no padding for player safety. The Varsity

        baseball backstop is constructed of poles and major league-type netting.

        The softball backstop is inferior as compared to the Varsity baseball

        backstop, constructed of inferior pipes and bare chainlink. Behind the

        Varsity baseball backstop are columns for setting bricks sold in the

        “Engraved Legacy Brick Campaign.” The softball facility has no such

        feature. The Varsity baseball field has a warning track for player safety.

        The softball field has no warning track for player safety. The Varsity

        baseball facility has several secure storage facilities that the baseball

        program is not required to share with any other sport. The softball

        program has fifty percent less storage as compared to the Varsity

        baseball program and is required to share the smaller amount of storage

        that it does have with another sport. Maintenance at the Varsity baseball

        facility is superior to maintenance at the softball facility. The softball

        field is uneven, exposing softball players to injury. The Varsity baseball

        infield material is superior to the softball infield material. The Varsity

        baseball field has superior drainage as compared to the softball field.

                                     18
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 19 of 26 - Page ID # 19




        The softball facility infield material routinely washes into the dugouts.

        The football facility also has a superior field surface with superior

        drainage as compared to the softball facility. The Varsity baseball

        facility has a growth cover to protect the field in the winter. The softball

        facility has no growth cover. The Varsity baseball home bullpen has a

        cover tarp. The softball facility has no bullpen tarp, since it has no

        bullpen. The Varsity baseball field has a homeplate/batter’s box tarp.

        The softball field has no home plate/batter’s box tarp. The Varsity

        baseball field has a pitching mound tarp. The softball field has no

        pitching circle tarp. The Varsity baseball facility’s scoreboard is

        superior to the softball facility’s scoreboard. The Varsity baseball

        scoreboard measures approximately 450 square feet while the softball

        scoreboard measures approximately 50 square feet, which makes the

        baseball scoreboard nine times the size of the softball scoreboard. The

        Varsity baseball scoreboard is a ten-inning scoreboard. The softball

        scoreboard is a one-inning scoreboard. The Varsity baseball scoreboard

        has a feature to identify the player at bat. The softball scoreboard has no

        feature to identify the player at bat. The Varsity baseball field has new

        on-deck circles. The softball field has no on-deck circles. The Varsity

        baseball outfield fence is superior to the softball outfield fence. The

                                      19
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 20 of 26 - Page ID # 20




        Varsity baseball outfield fence is a permanent fence. The softball

        outfield fence is a temporary fence. The permanent Varsity baseball

        outfield fence (as well as the baseball sideline fences) are made of vinyl-

        coated chainlink. The temporary softball outfield fence (as well as the

        softball sideline fences) are made of inferior, bare chainlink. The

        permanent Varsity baseball outfield fence has a windscreen. The

        temporary softball outfield fence has no windscreen. The permanent

        Varsity baseball outfield fence has distance signs. The temporary

        softball outfield fence does not have distance signs. The permanent

        Varsity baseball outfield fence has revenue producing advertisement

        signs. The temporary softball outfield fence has no revenue producing

        advertisement signs. The Varsity baseball program is provided with a

        flagpole at dead centerfield for the American flag, set in a memorial park

        with benches placed on paving brick at its base, and up-lighting for

        illuminating the flag. The softball facility has no flag pole. Instead,

        observers of the National Anthem must look off to the football stadium

        to find a flag. The School District provides baseball players superior

        access to their field as compared to the access it provides softball

        players. The School District leases Lynn R. Pruess Field for the use of

        the Varsity baseball program. The Varsity baseball players have

                                     20
8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 21 of 26 - Page ID # 21




         virtually year-round access to this field through not only their high

         school season, but also the summer American Legion season and the off

         season as well. The softball players do not have similar access to the

         softball field outside of their season. The Varsity baseball facility is

         completely enclosed with a perimeter fence, which restricts access to the

         baseball field. The softball facility is not fully enclosed with a perimeter

         fence, leaving access to the softball field virtually unrestricted. To

         enforce the restricted access at the Varsity baseball facility, there are

         signs stating, “BENNINGTON LEGION/HIGH SCHOOL USE

         ONLY” and “NOT OPEN FOR PUBLIC USE - VIOLATORS WILL

         BE PROSECUTED,” while the signs at the softball facility merely say

         “NO PETS ALLOWED BEYOND THIS POINT” and “FIELD USE

         MUST BE APPROVED BY BPS OFFICIALS.”

   (7)   Bennington Public Schools discriminates against Plaintiffs’ daughters

         and other female athletes in its athletic program in the provision of

         training facilities and services. For example, the male athletes at

         Bennington Public Schools are provided superior access to appropriate

         weight training facilities and weight training equipment as compared to

         female athletes, including the Plaintiffs’ daughters. All 6:00 am

         weightlifting is assigned to girls’ sports. As a further example, the

                                       21
  8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 22 of 26 - Page ID # 22




            baseball program is provided more and better skills development

            equipment and programs as compared to the softball program. As a

            further example, male athletes are provided superior access to trainers

            during their season as compared to female athletes, including softball

            players.

      (8)    Bennington Public Schools discriminates against Plaintiffs’ daughters

            and other female athletes as compared to male athletes in its athletic

            program in the provision of publicity. For example, Bennington Public

            Schools consistently provides less publicity for its softball program as

            compared to its baseball and football programs, including in the quality

            of game streaming.

      30.    The imbalance in the treatment of female and male athletes at

Bennington Public Schools, as detailed above, demonstrates Bennington Public

Schools’ intentional and conscious failure to comply with Title IX.

      31.    Bennington Public Schools’ conduct has persisted despite the mandates

of the Regulations, particularly 34 C.F.R. §§ 106.3(c) and 106.41(d), and the Policy

Interpretation.

      32.    Bennington Public Schools’ conduct violates 20 U.S.C. § 1681 et seq.,

as interpreted by 34 C.F.R. §§ 106.31 and 106.41 and the Policy Interpretation

thereof.

                                        22
   8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 23 of 26 - Page ID # 23




            SECOND CLAIM FOR RELIEF: EQUAL PROTECTION
                        (Against all Defendants)


      33.    Plaintiffs reallege and incorporate herein by this reference paragraphs

1 through 32 inclusive of this Complaint.

      34.    Defendants, by their failure to provide Plaintiffs’ daughters with

equivalent treatment and benefits as the male athletes, through practices and polices

of discrimination of a systemic nature (as detailed above), have purposefully and

illegally discriminated against Plaintiffs’ daughters and other female students on the

basis of gender, and have intentionally and illegally deprived them of their rights to

equal protection secured by the Fourteenth Amendment to the United States

Constitution.

      35.    Defendants have illegally failed and refused to remedy the unequal

treatment and benefits received by Plaintiffs’ daughters and other female athletes as

compared to male athletes at Bennington Public Schools. Therefore, Defendants’

actions constitute a knowing and illegal disregard for Plaintiffs’ daughters’

constitutional rights.

      36.    Section 1983 of Title 42 of the United States Code provides, in part:

Every person who, under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory or the District of Columbia subjects, or causes to be

subjected, any citizen of the United States or other person within the jurisdiction

                                         23
  8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 24 of 26 - Page ID # 24




thereof to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured in an action at law, suit in

equity, or other proper proceeding for redress . . .

         37.   When Defendants engaged in the improper actions described above,

they were acting under color of law for purposes of the Equal Protection Clause of

the United States Constitution and 42 U.S.C. § 1983. Under this section, the

Defendants are liable for their violations of the Plaintiffs’ daughters’ constitutional

rights under the Fourteenth Amendment.

                              RELIEF REQUESTED

         WHEREFORE, on each of their claims, Plaintiffs respectfully pray that this

Court:

         A.    Enter an order declaring that Defendants have engaged in a past and

continuing pattern and practice of discrimination against female students, including

Plaintiffs’ daughters, on the basis of gender in violation of Title IX and the

regulations promulgated thereunder (including unequal treatment and benefits), and

the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution.

         B.    Issue a permanent injunction (a) restraining Defendants and their

officers, agents, employees, successors and any other persons acting in concert with

them, from continuing to maintain practices and policies of discrimination against

                                          24
  8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 25 of 26 - Page ID # 25




Plaintiffs’ daughters on the basis of gender, and (b) requiring Defendants,

immediately upon issuance of the injunctive order, to adopt and implement a budget

and plan which corrects and remediates Defendants’ violation of Title IX and the

Fourteenth Amendment. Such a plan should include, among other things, providing

Plaintiffs’ daughters and other female athletes with treatment and benefits

comparable to those provided to male athletes.

      C.    Grant an expedited hearing and ruling on the permanent injunction

request in paragraph B above.

      D.    Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to

      U.S.C. § 1988.

      E.    Order such other and further relief as the Court deems appropriate.

      F.    Designate that the trial take place before the U. S. District Court in

      Omaha, Nebraska.




                                        25
  8:21-cv-00048-JFB-CRZ Doc # 1 Filed: 02/12/21 Page 26 of 26 - Page ID # 26




Dated: February 12, 2021

                           Respectfully submitted,



                           s/ Samuel J. Schiller
                           Tennessee Attorney Registration #021810
                           Oklahoma Bar Association #016067
                           Attorney for Plaintiffs
                           Schiller Law Firm
                           Suite 200, 4113 Cumby Road
                           Cookeville, TN 38501
                           Telephone: (931) 528 5050
                           Email: sjs@schillerlawfirm.com

                           Attorney for Plaintiffs




                                          26
